Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, et al., US 2016/0114887 A1, in view of Schmalenberg, et al., US 2016/0223663 A1.
As per Claim 1, Zhou teaches an anti-collision system for an aircraft (¶¶ 92-93) comprising: 
a plurality of LIDAR sensors installed on the aircraft (¶¶ 70, 99) wherein each LIDAR sensor in the plurality of LIDAR sensors has a field of view that is at or above the top of the landing gear (¶ 99) and wherein each LIDAR sensor in the plurality of LIDAR sensors has a wider horizontal field of view than a vertical field of view (¶¶ 99; navigation sensors that look forward); 
a battery in electrical communication with the plurality of LIDAR sensors (¶¶ 69, 75, 91); 
a processor in electrical communication with the LIDAR sensors (¶ 70); and 
a siren coupled to the aircraft and in electrical communication with the processor (¶¶ 70, 74). 
Zhou does not expressly teach a keypad in electrical communication with the battery and processor and coupled to the aircraft.  Schmalenberg teaches a keypad in electrical communication with the battery and processor and coupled to the aircraft (¶ 55).   In light of Zhou’s teaching of attaching accessories on the bottom of the device (¶ 42), it would have been obvious to a person of skill in the art to locate a keypad on a bottom fourth of a fuselage of the aircraft.  it would have been obvious to a person of skill in the art, at the time of the invention, to combine the aircraft anti-collision system of Zhou with the keypad of Schmalenberg, in order to enable control and reprogramming of the vehicle from the outside.
As per Claim 2, Zhou teaches a plurality of accelerometers in electrical communication with the processor (¶ 96).
As per Claim 3, Zhou teaches a strobe light coupled to the aircraft and in electrical communication with the processor (¶ 48, 69).
As per Claim 5, Zhou does not expressly teach that the keypad is located on the bottom eighth of the fuselage.  However, in light of Zhou’s teaching of attaching accessories on the bottom of the device (¶ 42), it would have been obvious to a person of skill in the art to locate the keypad on a bottom eighth of a fuselage.
As per Claim 6, Zhou does not expressly teach that the keypad is accessible from an exterior of the aircraft.  Schmalenberg teaches that the keypad is accessible from an exterior of the aircraft (¶ 43).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Zhou teaches that the keypad is water proof (¶¶ 53, 56).
As per Claim 8, Zhou does not expressly teach that each sensor in the plurality of LIDAR sensors is daisy chained in an array.  Schmalenberg teaches that each sensor in the plurality of LIDAR sensors is daisy chained in an array (¶ 19; a “phased array”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Zhou teaches an anti-collision system for an aircraft (¶¶ 92-93) comprising: 
a plurality of LIDAR sensors installed on the aircraft (¶¶ 70, 99) wherein each LIDAR sensor in the plurality of LIDAR sensors has a field of view that is at or above the top of the landing gear (¶ 99) and wherein each LIDAR sensor in the plurality of LIDAR sensors has a wider horizontal field of view than a vertical field of view (¶ 99; navigation sensors that look forward) and wherein a circular sector region behind the empennage of the aircraft is within the field of view (¶¶ 62-64; as shown in rear view 980 of Figure 9); 
a battery in electrical communication with the plurality of LIDAR sensors (¶¶ 69, 75, 91); 
a processor in electrical communication with the LIDAR sensors (¶ 70); and 
a siren coupled to the aircraft and in electrical communication with the processor (¶¶ 70, 74).
Zhou does not expressly teach a keypad in electrical communication with the battery and processor and coupled to the aircraft.   Schmalenberg teaches a keypad in electrical communication with the battery and processor and coupled to the aircraft (¶ 55).  In light of Zhou’s teaching of attaching accessories on the bottom of the device (¶ 42), it would have been obvious to a person of skill in the art to locate a keypad on a bottom fourth of an exterior of a fuselage of the aircraft.  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Zhou teaches a plurality of accelerometers in electrical communication with the processor (¶ 96).
As per Claim 11, Zhou teaches a strobe light coupled to the aircraft and in electrical communication with the processor (¶¶ 48, 69).
As per Claim 13, Zhou does not expressly teach that the keypad is located on the bottom eighth of the fuselage.  However, in light of Zhou’s teaching of attaching accessories on the bottom of the device (¶ 42), it would have been obvious to a person of skill in the art to locate the keypad on a bottom eighth of a fuselage.
As per Claim 14, Zhou teaches that the keypad is water proof (¶¶ 53, 56).
As per Claim 15, Zhou does not expressly teach that each sensor in the plurality of LIDAR sensors is daisy chained in an array.  Schmalenberg teaches that each sensor in the plurality of LIDAR sensors is daisy chained in an array (¶ 19; a “phased array”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Zhou teaches an anti-collision system for an aircraft (¶¶ 92-93) comprising: 
a plurality of LIDAR sensors installed on the aircraft (¶¶ 70, 99) wherein each LIDAR sensor in the plurality of LIDAR sensors has a wider horizontal field of view than a vertical field of view (¶ 99; navigation sensors that look forward); 
a battery in electrical communication with the plurality of LIDAR sensors (¶¶ 69, 75, 91); 
a processor in electrical communication with the LIDAR sensors (¶ 70); 
a siren coupled to the aircraft and in electrical communication with the processor (¶¶ 70, 74); and 
a plurality of accelerometers in electrical communication with the processor (¶ 96).  
Zhou does not expressly teach a keypad in electrical communication with the battery and processor and coupled to the aircraft wherein the keypad is located on a bottom fourth of an exterior of a fuselage of the aircraft.  Schmalenberg teaches a keypad in electrical communication with the battery and processor and coupled to the aircraft (¶ 55) wherein the keypad is located on a bottom fourth of an exterior of a fuselage of the aircraft.  In light of Zhou’s teaching of attaching accessories on the bottom of the device (¶ 42), it would have been obvious to a person of skill in the art to locate a keypad on a bottom fourth of a fuselage of the aircraft.  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 17, Zhou teaches a strobe light coupled to the aircraft and in electrical communication with the processor (¶¶ 48, 69).
As per Claim 18, Zhou teaches that the keypad is water proof (¶¶ 53, 56).
As per Claim 19, Zhou does not expressly teach that each sensor in the plurality of LIDAR sensors is daisy chained in an array.  Schmalenberg teaches that each sensor in the plurality of LIDAR sensors is daisy chained in an array (¶ 19; a “phased array”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661